UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ANGELA GOINS, o/b/o J.D.G.,

                               Plaintiff,

                     -vs-                     No. 6:16-cv-06398-MAT
                                              DECISION AND ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                               Defendant.


I.    Introduction

      Represented by counsel, Angela Goins (“Plaintiff”), on behalf

of her minor daughter, J.D.G. (“Claimant”), commenced this action

pursuant to Titles XVI of the Social Security Act (“the Act”),

seeking review of the final decision of Nancy A. Berryhill, Acting

Commissioner    of   Social   Security   (“the   Commissioner”)   denying

J.D.G.’s application for supplemental security income (“SSI”).

Before the Court is Plaintiff’s Motion for Attorney’s Fees pursuant

to 42 U.S.C. § 406(b) (“Section 406(b)”).

II.   Procedural History

      On April 25, 2012, Plaintiff protectively filed an application

for SSI on behalf of J.D.G., disability since November 1, 2011.

Administrative Transcript (“T.”) 139-47. The application was denied

initially,     and    Plaintiff   requested      a   hearing   before   an

administrative law judge (“ALJ”). T. 86-103. After a hearing on

January 24, 2014, T. 44-85, ALJ Edward I. Pitts issued a decision

on April 25, 2014, finding that J.D.G. was not disabled within the

meaning of the Act. T. 25-40. Plaintiff’s request for Appeals
Council review was denied on April 6, 2016, making the ALJ’s

decision    the     final    decision    of   the   Commissioner.     Plaintiff

subsequently commenced this action.

      On November 3, 2017, the Court issued a Decision and Order,

Docket No. 16, finding that the Commissioner’s decision was not

supported by substantial evidence. In particular, the Court found

that J.D.G. had an “extreme” limitation in the Attending and

Completing Tasks domain and a “marked” limitation in the Acquiring

and Using Information domain. The Court found that remand was not

required    since    the    record     persuasively   demonstrated    J.D.G.’s

disability,1 and there had been significant delay already in the

case. See Docket No. 16 at 15-16. Accordingly, the Court reversed

the   Commissioner’s        decision    and   remanded   the   case   for   the

calculation and payment of SSI benefits.

      The Social Security Administration (“SSA”) issued a Notice of

Award dated August 9, 2018, indicating that Plaintiff, on behalf of

J.D.G., was entitled to past benefits of $35,672.99.

      Plaintiff filed an application for attorney’s fees under the

Equal Access to Justice Act, 28 U.S.C. § 2412(d). Docket No. 18. By

stipulation and order dated February 2, 2018, this Court awarded

Plaintiff’s attorney $5,717.25 in fees under the EAJA. Docket No.

20.


      1

      Under the applicable framework for adjudicating childhood SSI claims, if
a claimant has marked limitations in two domains or an extreme limitation in one
domain, the child’s impairment or combination of impairments is functionally
equivalent to a listed impairment. See 20 C.F.R. § 416.926a(d).

                                        -2-
     On    November      13,     2018,      Plaintiff’s          retained    attorney

(“Counsel”) filed the instant motion seeking judicial approval of

attorney’s fees in the amount of $8,918.25 for services performed

on Plaintiff’s behalf before this Court.                      Docket No. 21. The

Commissioner filed a response indicating that she has no objections

to Plaintiff’s request for attorney’s fees pursuant to Section

406(b)    but    requests      that   the      Court      conduct   an    independent

reasonableness review, as required by law. Docket No. 22. The

Commissioner stated that she was deferring to the Court as to

whether the Section 406(b) Motion was timely filed. Plaintiff filed

a reply addressing the timeliness issue. Docket No. 23.

     For   the    reasons      discussed         below,    the   Court    finds     that

Plaintiff’s Section 406(b) Motion was timely filed and that it

should be granted.

III. Applicable Legal Principles

     Section 406(b) provides in relevant part that “[w]henever a

court renders a judgment favorable to a claimant. . . who was

represented     before   the     court      by    an   attorney,    the     court   may

determine and allow as part of its judgment a reasonable fee for

such representation, not in excess of 25 percent of the total of

the past-due benefits to which the claimant is entitled by reason

of such judgment.” 42 U.S.C. § 406(b)(1)(A).

     “Within the 25 percent boundary” set by Section 406(b), “the

attorney for the successful claimant must show that the fee sought

is reasonable for the services rendered.” Gisbrecht v. Barnhart,

                                         -3-
535 U.S. 789, 807 (2002) (citation omitted). Section 406(b) also

“calls for court review of [contingent fee] arrangements as an

independent check, to assure that they yield reasonable results in

particular    cases.”    Id.   (footnotes    omitted).   Thus,    it   is   the

district court’s responsibility to determine whether the requested

fees are unreasonable, as required by Social Security Act and

Gisbrecht, supra.

      After ascertaining that a given contingent fee agreement is

within the 25 percent statutory boundary, courts have considered

the following factors in determining whether the resulting fee is

reasonable: 1) whether the requested fee is out of line with the

“character of the representation and the results the representation

achieved;”    2)     whether   the   attorney   unreasonably     delayed    the

proceedings in an attempt to increase the accumulation of benefits

and thereby increase his own fee; and 3) whether “the benefits

awarded are large in comparison to the amount of time counsel spent

on the case,” the so-called “windfall” factor. Joslyn v. Barnhart,

389 F. Supp.2d 454, 456 (W.D.N.Y. 2005) (quoting Gisbrecht, 535

U.S. at 808).

IV.   Discussion

      A.   Reasonableness of the Fee Requested

      As an initial matter, the Court notes that Counsel’s request

of $8,918.25 represents 25 percent of the past due benefits awarded

to Plaintiff. It therefore does not exceed the statutory cap. It

furthermore     is    permissible    under   the   fee   agreement     between

                                      -4-
Plaintiff and Counsel, which, consistent with the statutory cap,

allows for up to 25 percent of any past due benefits awarded.

     With regard to the first Gisbrecht factor, the Court finds

that the requested fee is in line with the “character of the

representation and the results the representation achieved.” Here,

Counsel’s effective briefing secured a reversal and remand for

calculation and payment of benefits. This factor accordingly weighs

in favor of finding reasonableness.

     Turning to the second factor, Counsel did not engage in

dilatory   litigation   tactics   or   otherwise   cause     delay    in   the

proceedings that might have inflated past due benefits and thus the

potential fee award. The second factor also weighs in favor of

finding reasonableness.

     With regard to whether the fee award constitutes a “windfall,”

the Supreme Court has not provided clear guidance on assessing this

factor but has suggested that conducting what is essentially a

lodestar analysis may be helpful. See Gisbrecht, 535 U.S. at 808

(suggesting that the hours spent by counsel representing the

claimant   and   counsel’s   “normal     hourly    billing     charge      for

noncontingent-fee cases” may aid “the court’s assessment of the

reasonableness of the fee yielded by the fee agreement”). Based on

the itemized statement submitted, Counsel spent a total of 34 hours

representing Plaintiff in the district court. Dividing the Section

406(b)(1) fee requested ($8,918.25) by the total hours expended by

Counsel (34) yields an effective hourly rate of $262.30.             A survey


                                  -5-
of the case law from this Circuit indicates that such an hourly

rate is clearly reasonable. See, e.g., Heffernan v. Astrue, 87 F.

Supp.3d 351, 356-57 (E.D.N.Y. 2015) (discussing cases in Second

Circuit and reducing, as unreasonable, a requested Section 406(b)

fee of $15,100.00 for 15.1 hours ($1,000.00 per hour) to $5,285

($350.00 per hour)).

      The Court further observes that a contingent fee outside of

the Social Security context typically represents the past and

future value of the case. Here, however, the statute provides that

attorney’s    fees   are   based   solely        on   past-due   benefits.       See

42 U.S.C. § 406(b)(1). The value of this case to Claimant is

greater than the amount of past due benefits received, since

Claimant will receive not only the past due benefits owed, but also

ongoing benefits until she reaches age 18, at which time her case

will be reviewed by the SSA to determine if she meets the adult SSI

disability    standard.    Counsel,    on    the      other   hand,    assumed    a

substantial risk of loss in taking this case, given that Claimant’s

benefits claim had been denied at multiple levels of agency review

before the initiation of this civil action. In this regard, the

Court considers the deference owed to lawful attorney-client fee

agreements,   Gisbrecht,    535    U.S.     at   793,   and   the     interest    in

assuring that attorneys continue to represent clients such as

Plaintiff and Claimant, id. at 805.

     Consideration of all of the Gisbrecht factors warrant a

finding that the requested fee is reasonable, and the Commissioner


                                      -6-
does not disagree. In addition, Counsel has stated that she will

refund the amount of the EAJA fee award to Plaintiff should the

Section 406(b) application be approved. See Gisbrecht, 535 U.S. at

796 (“Fee awards may be made under both prescriptions [in the EAJA

and Section 406(b)], but the claimant’s attorney must ‘refun[d] to

the claimant the amount of the smaller fee.’”) (quoting Act of Aug.

5, 1985, Pub. L. 99–80, § 3, 99 Stat. 186; second alteration in

original).

     B.      Timeliness of the Section 406(b) Motion

     The parties note that the law within the Second Circuit is

unsettled regarding the deadline to file a Section 406(b) motion.

The Commissioner states that the instant motion appears to have

been timely filed under any standard, but defers to the Court on

the timeliness issue.

     In this case, a Notice of Award was dated August 9, 2018, and

Plaintiff’s counsel filed the instant motion on November 13, 2018.

A recipient is presumed to have received mailed communication from

the SSA within five days of the date of the Notice. See 20 C.F.R.

§ 416.1503    (“Date we notify him or her means 5 days after the date

on the notice, unless the recipient shows us that he or she did not

receive it within the 5–day period.”). Counsel indicates that the

Notice was received on August 13, 2018, and the Section 406(b)

Motion was filed on November 13, 2018, a delay of 92 days.

     The Social Security Act does not require a fee application to

be filed within any specific time limit, “making the timeliness


                                  -7-
question somewhat more complicated.” Geertgens v. Colvin, No. 13

CIV. 5133(JCF), 2016 WL 1070845, at *2 (S.D.N.Y. Mar. 15, 2016).

The Second Circuit has not squarely addressed the question of what

standard should govern the question of whether a Section 406(b)

application is timely filed. “The Third, Fifth, and Eleventh

Circuits have applied Rule 54(d)(2) of the Federal Rules of Civil

Procedure to such applications, requiring that they be filed within

fourteen   days     after   the    entry   of   judgment.”    Rita   M.   B.   v.

Berryhill, No. 5:16-CV-0262(DEP), 2018 WL 5784101, at *3 (N.D.N.Y.

Nov. 5, 2018) (citing Sinkler v. ), appeal docketed, ; footnote

omitted). “Other courts, including the Tenth Circuit, consider such

an application to brought under Rule 60(b)(6) of the Federal Rules

of Civil Procedure, requiring that the application be made within

a   reasonable    time    after    the   Commissioner’s   decision    awarding

benefits.” Id. (citing McGraw v. Barnhart, 450 F.3d 493, 505 (10th

Cir. 2006) (determining that substantial justice would be served by

using a reasonableness standard when assessing timeliness of a

Section 406(b) application); accord Geertgens v. Colvin, No. 13

Civ. 5133, 2016 WL 1070845, at *2-*3 (S.D.N.Y. Mar. 15, 2016);

Garland v. Astrue, 49 F. Supp.2d 216 (E.D.N.Y. 2007) (assuming

arguendo that the Rule 60(b)(6) reasonableness standard would

apply).    Courts    in     this    District,    up   until    recently,       had

consistently applied a reasonableness standard. See, e.g., Jenis v.

Colvin, 12-CV-0600A, 2016 WL 624623, at *1 n. 1 (W.D.N.Y. Oct. 26,

2016) (Section 406(b) application filed four months after notice of

                                         -8-
award was filed within a reasonable time and was timely); see also

Buckingham    v.   Astrue,   07-cv-159-JTC,     2010   WL   4174773,     at    *1

(W.D.N.Y. Oct. 25, 2010) (granting Section 406(b) application filed

98 days after notice of award received, without consideration of

timeliness); but see Sinkler v. Berryhill, 305 F. Supp.3d 448, 452

(W.D.N.Y. 2018), appeal docketed, 18-2044 (2d Cir. July 11, 2018).

      The Court notes that Western District of New York Proposed

Local Rule 5.5(g)(1)2 rejects the fourteen-day standard. Even

though time-period suggested in the proposed Local Rule (65 days)

is shorter than the delay in this case (92 days), the Court is

unwilling to find Counsel’s application untimely, particularly

where the Commissioner does not urge that it be denied on this

basis. “‘In view of the unsettled nature of the law’ regarding the

deadline for § 406(b) motions[,] both in this District and in this

Circuit[,] . . . Counsel reasonably lacked notice or constructive

knowledge of the applicable time period for filing [her] § 406(b)

motion.” Fodor v. Berryhill, No. 13-CV-0784-A, 2018 WL 3237728, at

*1 n. 1 (W.D.N.Y. July 3, 2018) (quoting Bentley v. Commissioner,

524 F. Supp.2d 921, 924 (W.D. Mich. 2007)); see also Rita M. B. v.

Berryhill, No. 5:16-CV-0262(DEP), 2018 WL 5784101, at *4 (N.D.N.Y.

Nov. 5, 2018) (finding that “[i]n light of the uncertainty and

marked split of authority surrounding the issue, and the lack of

definitive    guidance   from   the    Second   Circuit,    .   .   .   if    the

      2
            Available at
http://www.nywd.uscourts.gov/news/notice-proposed-federal-court-local-rules-am
endments (last accessed Jan. 23, 2019).

                                      -9-
fourteen-day limit of Rule 54(d) is found to apply, Attorney

Olinsky’s [four month] delay in submitting the application beyond

that period was the result of excusable neglect, within the meaning

of Rule 6(b)(1)(B) of the Federal Rules of Civil Procedure, and

therefore    will   not   deny   his   application   on   the    basis   of

untimeliness”) (citing Rabenda v. Colvin, No. 15-CV-3449, 2018 WL

3178159, at *1 (S.D.N.Y. June 28, 2018)).

V. Conclusion

     For the reasons set forth above, the Court grants the Section

406(b)(1) Motion in its entirety and awards Plaintiff attorney’s

fees in the amount of $8,918.25. The Court directs the Commissioner

to release the funds withheld from Claimant’s benefits award. Upon

receipt of the Section 406(b) fee, Counsel is directed to remit

payment of $5,717.25, representing the EAJA fee received, to

Plaintiff on behalf of Claimant.

     SO ORDERED.


                                          S/Michael A. Telesca

                                       HONORABLE MICHAEL A. TELESCA
                                       United States District Judge

DATED:      January 24, 2019
            Rochester, New York




                                   -10-
